        Case: 5:19-cr-00604-CAB Doc #: 21 Filed: 04/17/20 1 of 4. PageID #: 107




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )      CASE NO. 5:19CR604
                                              )
                       Plaintiff,             )      JUDGE CHRISTOPHER A. BOYKO
                                              )
                vs.                           )
                                              )
HOWARD D. BLASINGAME, II,                     )      OPINION AND ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J.:

         Before the Court is Defendant Howard Blasingame’s Motion for Bond Pending

Sentencing Hearing. (Doc. 18). For the following reasons, Defendant’s Motion is DENIED.

                                         I. BACKGROUND

         On October 8, 2019, a Grand Jury indicted Defendant with one count of Felon in

Possession of Firearm and Ammunition, a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

(Doc. 1). On December 2, 2019, Defendant pleaded guilty to the Indictment without a Plea

Agreement. (Non-Doc. Entry, 12/2/2019). A Sentencing Hearing has been set for June 11,

2020.

         On April 9, 2020, Defendant filed his Motion asking for release prior to Sentencing.

(Doc. 18). The Government responded on April 13, 2020 asking the Court to deny Defendant’s

Motion. (Doc. 20).
      Case: 5:19-cr-00604-CAB Doc #: 21 Filed: 04/17/20 2 of 4. PageID #: 108



                                      II. LAW & ANALYSIS

       Generally, a person found guilty of an offense must be detained while awaiting the

imposition of a sentence. See 18 U.S.C. § 3143(a)(1). Two exceptions exist. The first applies

when the applicable Sentencing Guidelines do not recommend a term of imprisonment. Id. The

second applies when a judge finds “by clear and convincing evidence that the person is not likely

to flee or pose a danger to the safety of any other person or the community if released…” Id.

Section 3143 “presumes dangerousness and the criminal defendant must overcome this

presumption.” United States v. Vance, 851 F.2d 166, 168 (6th Cir. 1988).

       Here, Defendant has not overcome the presumption of dangerousness. Defendant

pleaded guilty to the Indictment. By doing so, he faces a statutory maximum of ten years

imprisonment. Therefore, the Court must detain Defendant unless an exception applies. For the

following reasons, Defendant cannot show any applicable exception.

       As highlighted by the Final Presentence Report (Doc. 14, sealed), Defendant faces a

minimum Sentencing Guideline range of 37 to 46 months imprisonment. Accordingly, the first

exception of §3143(a)(1) does not apply.

       More importantly, Defendant has not shown by clear and convincing evidence that he is

not likely to flee or pose a danger to the community if he is released. Defendant’s request for

bond is based on COVID-19. According to Defendant, COVID-19 “provides clear and

convincing evidence that [Defendant] should be released pending sentencing” and that

Defendant “will not flee and will not pose a danger to any person or the community” if released.

(Doc.18, PageID: 88, 93).




                                               -2-
       Case: 5:19-cr-00604-CAB Doc #: 21 Filed: 04/17/20 3 of 4. PageID #: 109



        But besides COVID-19, there has been no change of circumstances that impact

Defendant’s danger to the community or risk of flight. At the Defendant’s Detention Hearing,

the Magistrate Judge found by clear and convincing evidence that:

                 [B]ased on Defendant’s prior arrests and convictions, his history of
                 substance abuse, his violent behavior history, his history of criminal
                 activity while under supervision, his repeated failure to obey Court
                 mandated treatment orders while under supervision, his history of
                 charges involving violence and/or domestic violence, and his history
                 of weapons use, no condition or combination of conditions exist that
                 would reasonable ensure the safety of the community.

(Doc. 10, PageID: 31).

        Defendant attempt to contradict this finding is both unsupported and conclusory.

Therefore, Defendant has not shown with clear and convincing evidence that he is not likely to

flee or pose a danger to the community if released.

        Rather than focusing on his danger to the community or likelihood of flight, Defendant

focuses on the impact of COVID-19 on himself and the facility where he is detained. He cites a

letter from the Warden of the facility as evidence that a COVID-19 outbreak at the facility is

imminent. (See Doc. 19). While the Court agrees that COVID-19 presents unique challenges to

certain populations, the existence of COVID-19 has no impact on Defendant’s danger to the

community or flight risk if released. Defendant does not allege he contracted COVID-19. In

fact, he does not allege he has any prior health condition making him an “at-risk” person.1 With

respect to the Warden’s letter, it states plainly that Defendant has not been identified as a person

who has been exposed to the virus. Moreover, beyond the one positive test of a contractor of the

facility, the facility has not reported another positive test or any spread among the facility’s



1
 Defendant states he is high risk due to apnea and high blood pressure, but Defendant never disclosed any physical
medical conditions to Pretrial Services (see Doc. 14, PageID: 67). Defendant also did not offer adequate evidence
for the Court to make this factual finding.

                                                       -3-
       Case: 5:19-cr-00604-CAB Doc #: 21 Filed: 04/17/20 4 of 4. PageID #: 110



population.2 This demonstrates that the facility and authorities are taking proper precautions to

protect the inmate population. (See also, Doc. 20, PageID: 97-105).

        The Court recognizes Defendant’s concerns due to COVID-19. But Defendant is subject

to detention because he has not satisfied either exception under § 3143(a)(1). Therefore,

Defendant’s Motion fails.

                                             III. CONCLUSION

        Accordingly, Defendant’s Motion (Doc. 18) is DENIED.

        IT IS SO ORDERED.

                                                   s/ Christopher A. Boyko
                                                   CHRISTOPHER A. BOYKO
                                                   Senior United States District Judge

Dated: April 17, 2020




2
  As of April 16, 2020, Northeast Ohio Correctional Center—the facility where Defendant is currently detained—
has reported that no inmates have contracted COVID-19. (https://drc.ohio.gov/Portals/0/DRC%20COVID-
19%20Information%2004-16-2020%201522%20%28002%29.pdf) (last accessed Apr. 17, 2020). The institution is
in lockdown, as a precautionary measure due to the positive test of the facility’s contractor.

                                                     -4-
